Citation Nr: 0703982	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  01-03 487A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected lumbosacral strain, as the residual of 
a gunshot wound (GSW) of the right buttock (hereinafter 
lumbosacral strain).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.  

In June 2005, the Board of Veterans' Appeals (Board) granted 
an initial evaluation of 40 percent for service-connected 
residuals of the GSW of the right buttock, granted an initial 
evaluation of 20 percent for service-connected residuals of a 
shell fragment wound of the left calf, denied an initial 
evaluation in excess of 10 percent for residual tender 
scarring of the left calf, and remanded the issue of an 
initial evaluation in excess of 10 percent for the service-
connected lumbosacral strain to the RO for additional 
development, to include a current orthopedic evaluation and 
application of the criteria for intervertebral disc syndrome.  

An examination was conducted in July 2006, and a September 
2006 rating decision granted an initial evaluation of 20 
percent for service-connected lumbosacral strain effective 
September 30, 1999, the date of claim.  



FINDING OF FACT

The service-connected lumbosacral strain is shown to be 
manifested by complaints of pain and limited motion that 
includes at least 45 degrees of flexion and combined range of 
motion of at least 100 degrees.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 20 percent for service-connected lumbosacral strain 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. § 4.71a including Diagnostic 
Code 5237 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, in October 2003 and February 2006, the RO sent 
the veteran a letter, with a copy to his representative, in 
which he was informed of the requirements needed to establish 
entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get additional evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The veteran was informed in the September 2006 Supplemental 
Statement of the Case of the applicable regulations on 
disability ratings and effective dates if his claim was 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that 
pertinent VA examination and treatment records are on file.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issue addressed 
herein.  Although there is an indication in the record that 
the veteran has had private treatment for his back, and the 
records of this treatment are not on file, the veteran did 
not respond to the February 2006 VA written request for any 
information on private treatment records that needed to be 
obtained.  Consequently, without the necessary information, 
VA was unable to obtain any private treatment records.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing in February 2002.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, any defect is not harmless when 
it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation for service-connected hemorrhoids.  


Rating Criteria

During the course of this appeal regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The RO addressed, in a September 2006 Supplemental Statement 
of the Case, the veteran's claim for increase under the 
criteria effective prior to September 23, 2002, the criteria 
effective on September 23, 2002, and the criteria effective 
beginning on September 26, 2003.  

Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory provisions of both September 23, 2002 
and September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  

Under Diagnostic Code 5292 for loss of motion of the low 
back, effective prior to September 26, 2003, a 10 percent 
evaluation was assigned for slight, a 20 percent evaluation 
was assigned for moderate, and a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1993).  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured.  

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  

A 20 percent evaluation may be assigned when there is 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past twelve months; a 10 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least one week, but less than two 
weeks, during the past twelve months.  This remained 
essentially unchanged in the revisions effective on September 
26, 2003.  

In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating the disability on the basis of chronic 
manifestations, evaluate the orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
(2).  

If the intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  

A 20 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

A 10 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or there is muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is a vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).  


Analysis

The veteran contends that the manifestations of his service-
connected lumbosacral strain are severe enough to warrant a 
rating higher than the currently assigned 20 percent.  He is 
also service connected for residuals of a GSW of the right 
buttocks, 40 percent disabling; for residuals of a shrapnel 
wound of the left calf, 20 percent disabling and for residual 
tender scarring o the left calf, 10 percent disabling.  

VA initially granted service connection for chronic 
lumbosacral strain in a rating decision dated in September 
2000 and assigned a 10 percent rating, effective on September 
30, 1999, under Diagnostic Code 5295.  The diagnostic code 
was changed to 5237 on rating decision in November 2005.  

The September 2006 rating decision that granted a 20 percent 
evaluation for service-connected lumbosacral strain, 
effective on September 30, 1999, mistakenly listed the 
disability under Diagnostic Code 5292.  As Diagnostic Code 
5292 was no longer effective under the schedular changes 
beginning on September 26, 2003, the Board would now rate the 
disability under Diagnostic Code 5237, which is the current 
code for lumbosacral strain.  However, the Board must also 
determine whether an initial rating in excess of 20 percent 
can be assigned under any of the potentially applicable old 
or new diagnostic codes.  

Under the criteria of Diagnostic Code 5295 effective prior to 
September 26, 2003, a rating in excess of 20 percent was 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board would note, however, that there is no medical 
evidence prior to September 26, 2003 of listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position or 
abnormal mobility on forced motion.  In fact, there was no 
back muscle spasm on examination in August 2000 and only mild 
spasm on examination in February 2002.  

Consequently, the disability picture for the veteran's 
service-connected lumbosacral strain prior to September 26, 
2003 does not more nearly approximate the criteria for a 
evaluation in excess of 20 percent under Diagnostic Code 
5295.  

Although there is some confusion in the record as to the 
range of motion of the veteran's lumbosacral spine, as there 
are findings of forward flexion to 90 degrees and to 45 
degrees by two different examiners on VA examinations in 
February 2002 and October 2003, forward flexion was to at 
least 45 degrees on all examinations for which range of 
motion findings are provided.  

With respect to range of motion findings on evaluation in 
February 2002, which are the only range of motion findings 
prior to September 26, 2003, it was noted on examination of 
the spine that the veteran had full range of low back motion, 
while it was reported on neurological evaluation that motion 
included 45 degrees of flexion and right lateral bending to 
25 degrees.  With flexion to at least 45 degrees, these 
findings reveal no more than moderate loss of motion of the 
lumbosacral spine and warrant no more than the assigned 20 
percent evaluation for limitation of motion of the 
lumbosacral spine under Diagnostic Code 5292.

Although the medical evidence prior to September 23, 2002 
shows some lumbosacral radiculopathy, the radiculopathy 
caused no more than moderate low back disability.  The 
veteran described intermittent radiation on VA examination in 
August 2000, and there was some decreased sensation to 
pinprick and light touch.  

However, he had a normal gait normal straight leg raising, 
and normal strength in the lower extremities.  Ankle jerks 
were 2+ bilaterally on VA orthopedic evaluation in February 
2002 and 1+ on neurological examination in February 2002.  

Although it was reported that the veteran had some difficulty 
walking on neurological evaluation, his gait was normal on 
orthopedic examination.  Consequently, because the evidence 
does not show severe intervertebral disc syndrome, with 
recurring attacks and only intermittent relief, prior to 
September 23, 2002, an initial rating in excess of 20 percent 
is not warranted prior to September 23, 2002 for the 
veteran's service-connected low back disability under 
Diagnostic Code 5293.  

The Board also concludes that an initial evaluation in excess 
of 20 percent is not warranted for intervertebral disc 
syndrome under the criteria for Diagnostic Code 5293 
effective on September 23, 2002.  The examiner noted in July 
2006 that the veteran did not have intervertebral disc 
syndrome.  

Moreover, despite the veteran's complaints of low back flare-
ups, there is no evidence in the medical records of 
incapacitating episodes, meaning acute signs and symptoms 
that require bed rest prescribed by a physician and treatment 
by a physician, having a duration of at least four weeks 
during the previous year.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (1) (2003).  

While the veteran said on VA examination in July 2006 that he 
had 30 days of incapacity over the previous year, this was 
not due solely to his service-connected lumbosacral strain 
but was actually due to his service-connected buttock wound 
and associated lumbosacral and iliac crest level pain.  

The Board has considered whether there is any other rating 
code related to the spine that could be applicable to this 
case prior to September 26, 2003, which is the date that 
essentially all spinal disabilities were to be rated under 
the same general criteria.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  As there is no evidence of residuals 
of a vertebral fracture or ankylosis, Diagnostic Codes 5285, 
5286, and 5289 are not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  

Turning to the current rating criteria, the Board concludes 
that an initial evaluation in excess of 20 percent is not 
warranted under the schedular criteria effective September 
26, 2003, because range of motion findings on VA examination 
in October 2003 and July 2006 show forward flexion of the 
thoracolumbar spine to, at least, 45 degrees, with flexion to 
90 degrees on orthopedic evaluation in October 2003, and 
combined range of motion of the thoracolumbar spine of at 
least 100 degrees, which warrants a 20 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

To warrant a higher evaluation, there would need to be 
evidence of limitation of forward flexion to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  There is no evidence of ankylosis of the 
thoracolumbar spine.

Although a veteran can be assigned separate evaluations for 
both the orthopedic and neurological manifestations of 
service-connected low back disability, the record does not 
show any significant neurological symptomatology warranting a 
separate rating, as motor strength was at least -5/5 in the 
lower extremities on all examinations.  

Additionally, while Achilles tendon reflexes were noted to be 
absent on examination in July 2006, it was felt by the 
examiner that the veteran's problem was not due to a nerve 
injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) 
(2006).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

It was noted on VA examination in October 2003 that the 
veteran was limited by pain but not by fatigue or weakness.  
The VA treatment records for May 2005 note that the veteran's 
spine was normal on general medical evaluation.  

The examiner in July 2006 said that he was unable to do any 
meaningful repetitive motion exercise in the office.  
Consequently, because there is no evidence of additional 
functional impairment due specifically to the service-
connected lumbosacral strain, no additional compensation is 
warranted under the foregoing provisions.  

As the medical evidence of record does not show any 
significant increase or decrease in lumbosacral 
symptomatology since September 1999, the Board concludes that 
staged ratings are not warranted for the issue of an initial 
evaluation in excess of 20 percent for service-connected 
lumbosacral strain.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluation in this case are not 
inadequate.  Ratings in excess of the current rating are 
provided in the Schedule for certain manifestations of the 
service-connected lumbosacral strain, such as when flexion of 
the thoracolumbar spine is limited to 30 degrees or less or 
when there is ankylosis, but the medical evidence reflects 
that those manifestations are not present in this case.  

Moreover, the Board finds no evidence of an exceptional 
disability picture.  While the veteran's service-connected 
lumbosacral strain adversely affect his ability to work to an 
extent, as evidenced by the findings on VA and private 
examinations on file, he is assigned a 20 percent evaluation 
for this disability.  

However, the evidence does not show that this service-
connected disability, by itself, "markedly" interferes with 
employment.  In fact, the x-ray studies of the lumbosacral 
spine in July 2006 showed only mild to moderate degenerative 
joint disease with grade 1 spondylolisthesis, and the veteran 
did not have back muscle spasm at that time.  

The evidence also does not show that the veteran has been 
recently hospitalized due to his service-connected 
lumbosacral strain.  Therefore, the RO's determination not to 
refer this case for extraschedular consideration was 
appropriate.  

In reaching the above decisions, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's increased rating 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An initial rating in excess of 20 percent for the service-
connected lumbosacral strain is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


